DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 13 January 2021, in which claims 1-11 were canceled and claims 12-22 were added, has been entered.

Information Disclosure Statement
In the information disclosure statement filed 13 January 2021, the Foreign Document Number associated with Cite No. 6 has been corrected and changed from “00774979” to --0074979--.

Specification
The substitute specification filed 13 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle--.
Claim 12 recites the limitation "the filled state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a filled state--.
In regards to claim 14, it is unclear what component is associated with “it” (line 3).  Clarification and rephrasing are required.
Claim 14 recites the limitation “the direction toward the vehicle front end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a direction toward a vehicle front end--.
In regards to claim 15, it is unclear what unit of measurement is associated with “l” in the limitation “about 20-30 l, especially approx. 25 l” (lines 2-3).  In addition, so as to avoid confusion, terms in the claims should be written out when possible, such as “approx.” being written as --approximately--. Clarification and rephrasing are required.
In regards to claim 15, the term “especially” renders the claim indefinite because the boundaries of the claim are not discernable.  Description of examples and preferences is properly set forth in the specification rather than in a single claim.  A preferred embodiment may also be set forth in another independent or dependent claim.  If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  Clarification and rephrasing are required.
Claim 19 recites the limitation "the baffle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the baffle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the area of the baffle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 7,040,653).  Breed discloses a vehicle occupant restraint system (figures 16-20; other embodiments may also apply) comprising a front airbag (airbag deploying from steering wheel #454, knee airbag #460, secondary airbag #459, airbags #457, 458 deploying from dashboard, and/or airbags #452, 455, 470 in figures 16-17, airbags #473-477, and/or 485 in figures 18-20) and an auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472; figures 16-18) both of which are assigned to a joint vehicle seat (front seat #464 or rear seat #465; figures 16-18), wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) prior to deployment thereof is arranged in a roof region of the vehicle and, in the filled state, extends as a further front airbag ahead of a vehicle occupant (front seat occupant #462 or rear seat occupant #463; figures 16-18) and between the front airbag (airbags #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454) and the vehicle occupant (#462, 463) in the assigned vehicle seat (figures 16-18), with the filled auxiliary airbag bearing against the front airbag (figures 16-18; column 53, line 65-column 56, line 64);
wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) includes a baffle (rear surface that contacts vehicle occupant #462, 463 or another portion of ceiling-mounted airbags) and an opposed bearing surface (front surface that contacts front airbag #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454), wherein, in the filled 
wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) has at least one flexible structure including bulges and recesses (bulges and recesses formed between sections #440-443 and sections #446-450 in figures 16-17; bulges and recesses formed between sections of flower design of airbag #472 in figures 18-19A);
wherein the flexible structure comprises a first flexible structure (including manifold #481 and/or cells #482) in a neck portion of the auxiliary airbag (#472) which is configured at a transition from an inflation end to a cushion-shaped portion of the auxiliary airbag (figures 18-19A), wherein the first flexible structure in the filled state includes plural inflatable cells (#482) sequential along a vehicle vertical direction, each of the cells forming a bulge of the baffle (figures 18-19A);
wherein the flexible structure comprises a second flexible structure (including sections #440-443, sections #446-450, manifold #481, and/or cells #482) in a free end region of the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) which includes plural inflatable cells (#440-443, 446-450, 482) sequential along a vehicle transverse direction, each of the cells forming a bulge on the baffle of the auxiliary airbag (figures 16-19A);
wherein, in the filled state, the auxiliary airbag (ceiling airbags #472; figure 18) includes a region (between cells #482) having reduced depth or a cutout in the area of the baffle which is spanned by a non-inflatable panel portion (envelope #483; figures 19, 19A).

Claim(s) 12-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amamori (US 2003/0218319).  Amamori discloses a vehicle occupant restraint system comprising a front airbag (thorax-protection airbag #24, 44) and an auxiliary airbag (head-protection airbag #34, 34A, 
wherein the auxiliary airbag (#34, 34A, 34B) includes a baffle (more rearward surface that may contact occupant) and an opposed bearing surface (more forward surface that contacts front airbag #24, 44), wherein, in the filled state, the bearing surface of the auxiliary airbag rests on a baffle (more rearward surface of front airbag #24, 44) of the front airbag (figures 1, 2, 5);
wherein the auxiliary airbag (#34, 34A, 34B) is configured and arranged so that, in the filled state, it covers at least 60 % of the baffle (more rearward surface of front airbag #24, 44) of the front airbag when viewed in the direction toward the vehicle front end (at least #34B; figures 3, 4);
wherein the front airbag (#24, 44) and the auxiliary airbag (#34, 34A, 34B) can be filled independently of each other so that optionally only the front airbag or the front airbag and the auxiliary airbag can be filled (figures 1, 2, 5, 6; paragraphs 0035-0037);
wherein a position detection system for detecting a position of the assigned vehicle seat and/or of the vehicle occupant (#P, C) in the vehicle seat (#12, 42) as well as a control unit which decides on optionally releasing the auxiliary airbag (#34, 34A, 34B) in response to data supplied by the position detection system are provided (paragraphs 0035-0037);
wherein the auxiliary airbag (at least #34B) has at least one flexible structure including bulges and recesses (figures 3, 4);
wherein the flexible structure comprises a second flexible structure (including chambers formed by panels #34a, 34b and stitch sections #34c, 34d) in a free end region of the auxiliary airbag (#34B) which includes plural inflatable cells (chambers formed by panels #34a, 34b and stitch sections #34c, 
wherein, in the filled state, the auxiliary airbag (#34B) includes a region (at stitch sections #34c, 34d) having reduced depth or a cutout in the area of the baffle which is spanned by a non-inflatable panel portion (stitch sections #34c, 34d; figures 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7,040,653).  While the drawings are not necessarily drawn to scale, it appears that Breed discloses wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) is configured and arranged so that, in the filled state, it covers at least 60 % of the baffle of the front airbag (rear surface of front airbag #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454) when viewed in the direction toward the vehicle front end (figures 16-20).  Breed does not disclose the filling volume or internal pressure of the auxiliary airbag.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant restraint system of Breed to include the coverage area, filling volume, and internal pressure, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amamori (US 2003/0218319).  Amamori discloses wherein the auxiliary airbag (#34) has a filling volume of about 20-30 l (capacity in the order of 15-60 liters; paragraph 0029), but does not disclose the internal pressure of the auxiliary airbag.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant restraint system of Amamori to include the specific internal pressure, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claim 22 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses multi-airbag vehicle occupant restraint systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614